385 F.2d 490
Daniel RUBENSTEIN, Appellant,v.UNITED STATES of America.
No. 16729.
United States Court of Appeals Third Circuit.
Submitted Oct. 30, 1967.Decided Nov. 13, 1967.

Daniel Rubenstein, pro se.
Wilburt H. Mathesius, New Brunswick, N.J., David M. Satz, Jr., U.S. Atty., Newark, N.J., for appellee.
Before MCLAUGHLIN, KALODNER and GANEY, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
In the instant case the defendant appeals from an Order of the District Court for the District of New Jersey denying his motion to vacate sentence pursuant to Section 2255, 28 U.S.C.A., and from a further Order of the District Court denying the defendant's motion for reconsideration.1


2
The defendant urges that the District Court did not comply with Rule 11 of the Federal Rules of Criminal Procedure in accepting his plea of guilty in that it did not determine whether the defendant understood the nature and consequence of the charges against him; and whether he was mentally competent when he pleaded guilty.  He also charges that the indictment was fatally defective and that the District Court erred in holding to the contrary.  Finally, he contends that the District Court erred in disposing of his petition to vacate his sentence without a hearing.


3
On review of the record we are of the opinion that the defendant's contentions are utterly without merit and that the District Court did not err in entering the Orders involved in this appeal.


4
For the reasons stated the Orders of the District Court will be affirmed.



1
 In his motion for reconsideration the defendant also asked leave to amend his motion to vacate sentence